September 6, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                            TADD SEYMOUR, Appellant

NO. 14-12-00485-CV                         V.

                         KARLA YVONNE PEREZ, Appellee
                        ________________________________

       Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on April 25, 2012. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellant, Tadd Seymour.


      We further order this decision certified below for observance.